Per Curiam.
This suit was brought to recover damages for personal injuries, loss of personal property and damage to an automobile. The trial resulted in a verdict for the plaintiff Aurelia L. Leubuscher for $1,500; Frederick C. Leubuscher, $300, and May C. Leubuscher, $220. The defendant obtained a rule to show cause and writes down nine reasons for a new trial.
We think it would serve no useful purpose to discuss these reasons in detail. Our examination of the record and the briefs lead us to the conclusion that the issues involved were fully and fairly tried out; that the verdicts were supported by the evidence. The rule should be discharged.